Case 1:19-cv-02670-CCB Document1 Filed 09/12/19 Page 1 of 15

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
NORTHERN DIVISION

JANE DOE
Plaintiff
Civil Action No.:
v.
COMPLAINT
CHESAPEAKE MEDICAL SOLUTIONS, LLC
CHESAPEAKE MEDICAL SOLUTIONS, P.A.
Both doing business as JURY TRIAL DEMAND

Your Doc’s In
2425 N. Salisbury Blvd.
Salisbury, Maryland 21801

SERVE ON:

Walter Gianelle, Resident Agent
3676 Arrowsmith Drive
Salisbury, Maryland 21804

AND

WALTER GIANELLE, M.D.
2425 N. Salisbury Blvd.
Salisbury, Maryland 21801

Defendants

Pe ee ee ee ee ee ee a ee ee ee

 

COMPLAINT AND JURY TRIAL DEMAND

l. This is an action under Title VII of the Civil Rights Act of 1964, as amended,
42 U.S.C. Section 2000¢, ef seq. (“Title VH”) and Title I of the Civil Rights Act of 1991, 42 U.S.C,

Section 1981a, as well as state law principles, seeking damages and other relief on behalf of a
Case 1:19-cv-02670-CCB Document1 Filed 09/12/19 Page 2 of 15

former employee, Jane Doe. This action seeks damages and other relief resulting from unlawful
sexual harassment, medical malpractice and negligent retention and supervision committed in the
course of Plaintiffs employment, in connection with her termination, and in connection with her

status as a patient of Defendants,

JURISDICTION AND VENUE

2. Jurisdiction of this Court over the sexual harassment claim is invoked pursuant to
28 U.S.C. §1343(a)(4), 42 U.S.C. §2000e-5(f) and 42 U.S.C. §1981a, all of which authorize this
action. This Court has supplemental jurisdiction over the state law claims pursuant to 28 U.S.C,
§ 1367(a) because they are so related to the federal claim that they form a part of the same case or
controversy.

3. The acts complained of were committed within the jurisdiction of the United States
District Court for the District of Maryland, Northern Division.

4, At all relevant times, Defendant Chesapeake Medical Solutions, LLC is and has
been a Maryland limited liability company, doing business as Your Doc’s In.

5. At all relevant times, Defendant Chesapeake Medical Solutions, P.A., has been a
Maryland professional association, which, along with Defendant Chesapeake Medical Solutions,
LLC is also registered as doing business as Your Doc’s In. Because both Defendants do business
under the same name, they shall be collectively referred to herein as “YDI” or the “YDI

Defendants.”

 

' Because of the public interest in protecting the identities of vulnerable victims of sexual
exploitation by their employers and physicians, the Plaintiff is utilizing a pseudonym.
2
Case 1:19-cv-02670-CCB Document1 Filed 09/12/19 Page 3 of 15

6. YDI operates six urgent care medical facilities at various locations on the Eastern
Shore of Maryland.
7. At all relevant times, Defendant Walter Gianelle, M.D. (“Gianelle”) has been a

physician. Also, at all relevant times, Gianelle has been the highest-ranking person, principal and
alter-ego of the YDI organization.

8. At all relevant times, YDI continuously has been an employer engaged in an
industry affecting commerce, and employing at least 15 employees.

9, Plaintiff is a female resident of Maryland who was employed to work at YDI, and
who, in that role, performed services for both of the YDI Defendants. Plaintiff was also a patient
of YDI and Gianelle.

10. More than 30 days prior to the institution of this lawsuit, Plaintiff filed a Charge of
Discrimination alleging sexual harassment with the Baltimore office of the Equal Opportunity
Commission (“EEOC”), which was cross-filed with the Maryland Commission on Civil Rights.
The EEOC issued Plaintiff a Right to Sue letter, Therefore, ali conditions precedent to the
institution of this lawsuit for sexual harassment have been fulfilled.

11. The related state law claims are alse ripe for determination in this Court, as an
action was timely instituted in the Health Claims Alternative Dispute Resolution Office
(S“HCADRO”), a waiver was filed pursuant to § 3-2A-06B of the Courts and Judicial Proceedings
Article of the Annotated Code of Maryland, and an Order of Transfer was issued by the HCADRO.

FACTS COMMON TO ALL COUNTS
12, YDI initially hired Plaintiff in or around 2011 to manage its Easton, Maryland

urgent care medical facility. At the time of Plaintiff's initial hire, the Easton facility was plagued
Case 1:19-cv-02670-CCB Document1 Filed 09/12/19 Page 4 of 15

with problems. Plaintiffs efforts at turning around the facility were so successful that under
Plaintiff's management, the Easton facility became the premier facility of YDI, ultimately
operating more efficiently, with lower staff turnover and minimal complaints. Plaintiff received
praise for these efforts by Gianelle and others at YDI.

13. In or around 2013, Plaintiff became ill with a life-threatening health condition that
required extended medical care at a major hospital in Baltimore, which care continued over a
period of years. The medical care involved several surgeries including an organ transplant,
chemotherapy, dialysis, and other extraordinary treatments, some of which resuited in complex
complications. Gianelle became actively involved in Plaintiff's health care as one of her treating
physicians, In that role, Gianelle became a trusted medical advisor and friend to Plaintiff.

14. Plaintiff was naturally drawn to a seemingly caring health care provider and boss
who was taking an active interest in her complex medical issues, and providing her with a system
of support. However, beginning in 2015, Gianelle sought to exploit both the employer-employee
and physician-patient relationships of trust that he had built with Plaintiff, when he began to groom
Plaintiff for sex by confiding in her about extremely personal sexual matters not ordinarily shared
in a normal employer-employee or doctor-patient relationship, including discussing with her the
details of his dissatisfaction with his marriage, and his plan to divorce his wife after their youngest
child was in coliege. Gianelle further groomed Plaintiff by insinuating himself into every aspect
of Plaintiff's deepest and most personal matters on a daily basis when she was extremely sick and
therefore most vulnerable, to the point where Gianelle ultimately directed her work life, her

personal life and aspects of her medical care.
Case 1:19-cv-02670-CCB Document1 Filed 09/12/19 Page 5 of 15

15. In or around October 2015, while Plaintiff was still very sick, Gianelle proposed a
secret affair with Plaintiff, promising to take care of Plaintiff and to protect her employment at
YDI. It was at that time that the intimate relationship between Plaintiff and Gianelle began.

16. In her compromised health condition, Plaintiff was completely vulnerable and
increasingly dependent on Gianelle for both her job and for important aspects of her local medical
care on the Eastern Shore. She therefore was not in a position to refuse sex with Gianelle. Gianelle
exploited that fact and his position of power over Plaintiff to initiate and continue the sexual
relationship, repeatedly reinforcing his position of power by telling Plaintiff that he was the only
person at YDI who was standing up for Plaintiff, and that he was the only job protection she had.
Gianelle also repeatedly described himself to Plaintiff as her “muscle,” who was the only one
keeping her from losing her job at YDI.

17. Throughout the course of Plaintiff's protracted illness, Gianelle performed health
care procedures on Plaintiff, sometimes demanding sex as a form of compensation afterwards. On
one occasion, Plaintiff suffered a hernia, which Gianeile attempted to repair at YDI’s Easton,
Maryland clinic. The repair attempt was unsuccessful. Nevertheless, Gianelle demanded that
Plaintiff have sexual intercourse with him in the clinic. No record was made of either Plaintiffs
patient visit to YDI for the hernia or Gianelle’s attempted repair of it. Gianelle also performed
other medical procedures on Plaintiff for which no patient records were created. On one such
occasion, Gianelle came to Plaintiff's home in order to check on her medical condition following
her transplant surgery. Plaintiff was on pain medication, very weak, and under orders from her
surgeon not to have sexual intercourse, Nevertheless, Gianelle demanded and received sex from

Plaintiff at that visit, as well. After that visit, Gianelle also saw Plaintiff at YDI’s Easton, Maryland
Case 1:19-cv-02670-CCB Document1 Filed 09/12/19 Page 6 of 15

clinic in order to repair Plaintiff's surgical incision that had opened. Even though Plaintiff was
still in no physical condition to have sexual intercourse following that procedure, and was still
under the surgeon’s instructions not to have sexual intercourse, Gianelle nevertheless demanded
and received sex in the clinic, as a form of compensation for the procedure.

18. In 2016, another physician who practiced with Gianelle at YDI fired Plaintiff with
no warning and no step discipline. Gianelle disagreed with the decision to fire Plaintiff, and in
2017, he arranged to have YDI re-hire Plaintiff. Soon thereafter, in July 2017, Gianelle promoted
Plaintiff into a position as a higher-ranking manager of YDI. Throughout all this time, Gianelle
continued his sexual relationship and physician-patient relationship with Plaintiff.

19. Gianelle abused his position of power and authority both as Plaintiff's manager and
physician, and as the highest ranking person in the business, to create an unlawful sexually hostile
work environment, to demand and obtain sexual favors as a condition of Plaintiff's employment
or continued employment, and to keep Plaintiff in a humiliating and demeaning position in which
she was constantly needy and dependent on Gianelle for her job security, for emotional support
and for medical care. In her debilitated condition, Plaintiff believed that she had to comply with
and do whatever it took to keep Gianelle happy with her because she desperately needed her job,
his medical care and his emotional support.

20. In or around December 2017, Gianelle ended the sexual relationship with Plaintiff.
Plaintiff was completely devastated when she realized that she had deluded herself into believing
that her relationship with Gianelle was real, when in fact, it was just an exploitation of her by

Gianelle, who was a skilled and powerful manipulator and predator.
Case 1:19-cv-02670-CCB Document1 Filed 09/12/19 Page 7 of 15

21, Sex with Gianelle both in and out of the office was a guid pro quo condition of
Plaintiff's re-employment and continued employment at YDI. Soon after the sexual relationship
ended, so did the employment. In May 2018, YDI again terminated Plaintiff's employment, this
time with the approval of Gianelle.

22. Gianelle had no boundary lines at work, and no separation between his sex life and
his work life. Gianelle so intermingled his work life with his sex life that his behavior went past
all boundaries of propriety, to the point where it was offensive, unwelcome and harassing. Before
having a sexual relationship with Plaintiff, Gianelie also did so with at least one other YDI
employee.

23. The workplace atmosphere caused by Gianelle’s lack of boundaries and sexual
behavior was sufficient to create a severe and pervasive hostile work environment for Plaintiff.
After Gianelle ended the sex, he still expected Plaintiff to be complicit in covering up his numerous
extramarital affairs from his wife as a condition of Plaintiff's continued employment. As a result
of Gianelle’s conduct, the workplace was suffused with a charged sexual atmosphere, particularly
as it pertained to Plaintiff. In that charged atmosphere, Gianelle’s pattern of repeated extramarital
relationships with multiple women both in and out of the office, including with Plaintiff, and the
requirement that Plaintiff and other employees cooperate in hiding Gianelle’s sexual misbehavior
from Gianelle’s wife who also worked at YDI, were prominent and hostile features of the work
environment,

24. That Plaintiff's termination in 2018 was driven by illegal motives is further
supported by the lack of any progressive discipline before the termination and the fact that, at

around the time of the termination, Gianelle told Plaintiff that he believed that Plaintiff was not
Case 1:19-cv-02670-CCB Document1 Filed 09/12/19 Page 8 of 15

complying in his efforts to hide his extramarital affairs from his wife, and that as a consequence,
he was approving Plaintiff's termination of employment.

25, Thesexual conduct directed against Plaintiff was unwelcome, severe and pervasive,
and was offensive and abusive enough to amount to a hostile work environment. Plaintiff also
suffered an adverse tangible employment action because of the unlawful termination.

COUNT I
(SEXUAL HARASSMENT)

26. Plaintiff incorporates by reference all of the preceding paragraphs as if fully stated
herein.

27. In violation of Title VI, Defendants discriminated against Plaintiff on the basis of
her sex by creating a sexually hostile work environment as more fully described above, which
subjected her to different and worse treatment than males,

28. In violation of Title VII, Defendants discriminated against Plaintiff by demanding
sexual favors as a quid pro quo condition of Plaintiff's employment and/or continued employment,
which also subjected her to different and worse treatment than males. Defendants’ actions
reasonably conveyed the message to Plaintiff that sexual intercourse was a requirement and a
condition of her employment or continued employment at YDL Such behavior also interfered with
Plaintiffs ability to perform her job and to command respect from coworkers and others in the
organization,

29. Defendant Gianelle’s misconduct must be attributed and imputed to YDI due to
Gianelle’s position and authority as the highest-ranking person, principal and alter-ego of YDI.

Gianelle, acting in those capacities, had the right and the ability to take tangible actions against
Case 1:19-cv-02670-CCB Document1 Filed 09/12/19 Page 9 of 15

Plaintiff in connection with her job, and in fact did so by his involvement in and approval of her
termination of employment.

30. YDI permitted, if not encouraged, the unlawful sexual harassment. YDI had no
effective policy prohibiting sexual harassment by Gianelle, its highest-ranking person, YDI also
had no effective means for employees to bypass Gianelle with a complaint of sexual harassment
by him, and YDI failed to take any effective remedial action to prevent, correct or stop Gianelle’s
unlawful and offensive sexual behavior, either before or during his misconduct toward Plaintiff.
YDI was on notice or should have been on notice of Gianelle’s predatory sexual propensities in
the workplace, because of his position as the highest-ranking person, principal and alter-ego of
YDI, and because Plaintiff was not the first employee of YDI with whom Gianelle had had a sexual
relationship. By not taking any remedial action to curb Gianelle’s predatory behavior, YDI placed
Plaintiff at risk of harm from Gianelle.

31. The unlawful behavior directed at Plaintiff was done intentionally, with actual
malice and/or with reckless indifference to the federally protected rights of Plaintiff to be free of
sexual harassment in the workplace, and with the conscious intention of causing Plaintiff shame,
embarrassment, humiliation and other injury.

32. Asa direct and proximate result of Defendants’ actions, Plaintiff has suffered and
continues to suffer emotional injury and monetary damages, including the loss of her employment,
damage to her career, loss of salary and benefits, humiliation, shame, anguish, anxiety, fear,
helplessness, loss of self-esteem and related emotional pain and suffering.

WHEREFORE, the Plaintiff respectfully requests that this Court enter judgment on her

behalf against Defendants, and:
Case 1:19-cv-02670-CCB Document1 Filed 09/12/19 Page 10 of 15

A. find and hold that Defendants discriminated against Plaintiff on the basis of her sex
by creating a sexually hostile work environment, which subjected Plaintiff to different and worse
treatment than males, in violation of Title VU;

B. find and hold that Defendants discriminated against Plaintiff on the basis of her sex
by demanding sexual favors as a quid pro quo condition of her employment or continued
employment, which subjected Plaintiff to different and worse treatment than males in violation of
Title VII;

Cc. order Defendants to make Plaintiff whole by providing appropriate back pay, front
pay and/or reinstatement, and prejudgment interest, in amounts to be determined at trial;

D, order Defendants to make Plaintiff whole by providing compensation for past and
future non-pecuniary losses resulting from the unlawful employment practices, including but not
limited to emotional pain, suffering, depression, inconvenience, loss of enjoyment of life,
embarrassment, degradation, and humiliation, in amounts to be determined at trial;

E. order Defendants to pay Plaintiff punitive damages, in amounts to be determined at
trial;

F, award Plaintiff her attorneys’ fees and costs associated with this case and with the
administrative proceedings before this case; and

G. grant such other and further relief as the Court deems proper.

COUNT I
(MEDICAL MALPRACTICE)

33. Plaintiff incorporates by reference all of the preceding paragraphs as if fully stated

herein.

10
Case 1:19-cv-02670-CCB Document1 Filed 09/12/19 Page 11 of 15

34. As a medical practitioner in a health provider’s office, and as Plaintiff's treating
physician, Gianelle owed a duty of care to treat Plaintiff with respect and in a professional manner,
and to refrain from engaging in conduct that would cause Plaintiff mental, physical, and emotional
injury. Gianelle also owed a duty to exercise ordinary and accepted medical care and skill in
treating Plaintiff, which duty including maintaining appropriate and accepted physician-patient
boundaries between himself and Plaintiff, and to abide by recognized standards of medical ethics,

35.  Gianelle breached these duties by negligently engaging in inappropriate and
unethical sexual contact with Plaintiff, which sexual contact served no medical or therapeutic
purpose, and caused Plaintiff to suffer severe mental, physical and emotional injury. Gianelle’s
inappropriate and unethical sexual contact with Plaintiff, during medical visits and otherwise, also
violated appropriate and accepted physician-patient boundaries. By engaging in sex with Plaintiff,
Gianelle ignored and neglected Plaintiff's underlying medical problems for which she was seeking
treatment, and instead exploited and preyed upon Plaintiff's vulnerabilities, focusing improperly
on sexual gratification for himself, which included discussing his own sexual fantasies with
Piaintiff, exerting his power over Plaintiff as her physician, and making sex a condition of
providing Plaintiff with medical care and treatment.

36, Plaintiff was not contributorily negligent, but instead, she relied upon the expertise
of Gianelle to provide treatment that conformed to accepted standards of medical care.
Furthermore, at all times relevant, Plaintiff was a vulnerable adult with serious health issues, and
she was dependent upon Gianelle for both her job and important aspects of her healthcare, all of
which rendered her unable to consent to Gianelle’s illicit and improper sexual misconduct.

Gianelle knew or should have known that Plaintiff was not capable of consenting to engaging in

li
Case 1:19-cv-02670-CCB Document1 Filed 09/12/19 Page 12 of 15

sexual contact with him because of the nature of the physician-patient relationship, and because
Plaintiff's severe health condition rendered her vulnerable to exploitation.

37. As a direct and proximate result of Gianelle’s breach of applicable standards of
medical care and medical ethics, Plaintiff has suffered and will continue to suffer severe physical,
emotional, and psychological injuries, mental anguish, fear, shame, humiliation, anxiety,
helplessness, loss of self-esteem and psychological trauma, and she has been precluded from
attending to her normal activities, duties, and pursuits.

38. At the time Gianelle committed the acts complained of, he was an officer,
employee, agent, servant and owner of YDI. Gianelle’s misconduct must be attributed and
imputed to YDI due to Gianelle’s position and authority as the highest-ranking person, principal
and alter-ego of YDI.

WHEREFORE, the Plaintiff respectfully requests that this Court enter judgment on her
behalf against Defendants for $1 million compensatory damages, plus costs and interest, in
addition to such other and further relief as the Court deems proper.

COUNT I
(NEGLIGENT SUPERVISION AND RETENTION yv. YDI DEFENDANTS)

39. Plaintiff incorporates by reference all of the preceding paragraphs as if fully stated
herein.

40. At the time Gianelle committed his inappropriate and unlawful acts against Plaintiff
as described previously in this Complaint, he was an officer, employee, agent, servant and owner
of YDI.

41. — Gianelle’s acts committed against Plaintiff were for no valid medical or therapeutic

purpose, but rather were to satisfy his own sexual gratification, to exert power over Plaintiff and

12
Case 1:19-cv-02670-CCB Document1 Filed 09/12/19 Page 13 of 15

to exploit her vulnerabilities. Such acts posed an unreasonable threat to Plaintiff, a patient and
employee who came into contact with Gianelle.

42. YDI had actual or constructive knowledge of Gianelle’s conduct in that Gianelle,
as the highest-ranking person, principal and alter-ego of YDI, was aware of his own conduct, which
must also be imputed to YDI due to his position. Upon information and belief, Gianelle’s
misconduct toward Plaintiff was known by other officers, directors and/or owners of YDI, as well.

43, YDI permitted, if not encouraged, the unlawful sexual relationship between
Gianelle and Plaintiff. YDI had no effective policy prohibiting sexual relationships by Gianelle
with patients and employees of YDI. YDI also had no effective means for patients and employees
to bypass Gianelle with a complaint of sexual misconduct by him, and YDI failed to take any
effective remedial action to prevent, correct or stop Gianelle’s unlawful and offensive sexual
behavior, either before or during his misconduct toward Plaintiff.

44, YDI was on notice or should have been on notice of Gianelle’s predatory sexual
propensities, because of his position as the highest-ranking person, principal and alter-ego of YDI,
and because Plaintiff was not the first employee of YDI with whom Gianelle had had a sexual
relationship. By not taking any preventive or remedial action to curb Gianelle’s predatory
behavior, YDI placed Plaintiff at risk of harm from Gianelle.

45. Despite being aware that Gianelle was engaging in unlawful and inappropriate
sexual contact with Plaintiff, YDI continued to employ Gianelle, and continued to allow Gianelle
to treat Plaintiff as her physician, and to be involved in the decision to terminate Plaintiff's

employment.

13
Case 1:19-cv-02670-CCB Document1 Filed 09/12/19 Page 14 of 15

46. ‘The injuries suffered by Plaintiff were proximately caused by YDI’s failure to
adequately supervise Gianelle, and its faifure to terminate him from his employment.

47, Asa direct and proximate result of YDI’s failure to adequately supervise Gianelle,
and its failure to terminate him from his employment, Plaintiff has suffered and will continue to
suffer damage to her career, loss of salary and benefits, severe physical, emotional, and
psychological injuries, mental anguish, fear, shame, humiliation, anxiety, helplessness, loss of self-
esteem and psychological trauma, and she has been precluded from attending to her normal
activities, duties, and pursuits,

WHEREFORE, the Plaintiff respectfully requests that this Court enter judgment on her
behalf against Defendants Chesapeake Medical Solutions, LLC and Chesapeake Medical
Solutions, P.A. (both trading as YDI) for $1 million compensatory damages, plus costs and

interest, in addition to such other and further relief as the Court deems proper.

14
Case 1:19-cv-02670-CCB Document1 Filed 09/12/19 Page 15 of 15

JURY TRIAL DEMAND
The Plaintiff requests a jury trial.

Respectfully submitted,

/s/
Julie C. Janofsky, Bar No. 02622
FEDDER & JANOFSKY LLC
2650 Quarry Lake Drive - Suite 100
Baltimore, MD 21209
410.415.0082/ Fax: 410.415.0085
jjanofsky@mdcounsel.com

/s/
Michael S. Warshaw, Bar No. 09588
ROYSTON, MUELLER, MCLEAN & REID, LLC
102 W. Pennsylvania Avenue -- Suite 600
Towson, MD 21204
410,823.1800

MWarshaw@rmmr.com

Attorneys for Plaintiff

15
